Citation Nr: 1737990	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  12-11 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a right wrist fracture.  

2.  Entitlement to a rating in excess of 10 percent for residuals of a left wrist fracture.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1982 to December 1990.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In July 2014, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  In November 2014, the Board remanded this case to the RO for additional development.

A December 2015 rating decision granted service connection for right and left forearm muscle injuries, rated 30 percent and 20 percent, respectively, effective from August 2009, and for nerve damage of the left wrist, rated 10 percent, effective from May 2013; all secondary to the service-connected bilateral wrist fractures.  The Veteran did not file a notice of disagreement with those determinations, and the ratings for those disabilities are not before the Board. 

From February 13, 2013 through April 30, 2013, the Veteran's left wrist disability was assigned a temporary total rating under 38 C.F.R. § 4.30 (for convalescence following surgery).  From March 4, 2015 through May 31, 2015, his right wrist disability was assigned a temporary total rating under 38 C.F.R. § 4.30.  Those periods of time are not for consideration.  

An August 2016 Board decision denied ratings in excess of 10 percent, each, for the Veteran's residuals of a right and left wrist fractures.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2017, the parties - the Veteran and the legal representative of the VA (i.e., the Office of the General Counsel) - filed a Joint Motion for Remand, to vacate the Board's August 2016 decision and to remand the case to the Board for further action specified in the Joint Motion.  In March 2017  the Court granted the Joint Motion and remanded the matter to the Board for action consistent with the terms of the Joint Motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the March 2017 Joint Motion for Remand, the parties agreed that the Board in its August 2016 decision failed to explain whether there was substantial compliance with its November 2014 remand directives.  Specifically, it was noted that the Board remanded the case to the RO in November 2014 to arrange for the Veteran to undergo a VA examination by an orthopedist to determine the nature and severity of his service-connected right and left wrist disabilities.  The Veteran subsequently underwent a VA examination in March 2015, by a primary care physician evidently specializing in internal medicine.  Another VA examination was arranged in June 2015 because the March 2015 examiner was unable to examine the Veteran's right wrist as it was still in a cast from his surgery earlier that month.  The June 2015 VA examination was conducted by a fee-basis physician who apparently specializes in pediatrics.  Recognizing the need for a VA examination by an orthopedist, the RO in July 2015 deferred a rating decision and then subsequently attempted to schedule a VA examination but encountered jurisdictional and administrative difficulties.  For reasons that are not entirely clear in the record, the RO eventually (in December 2015) obtained a clarifying opinion from the June 2015 examiner.  The parties to the Joint Motion noted that the Board did not discuss whether there was substantial compliance with the November 2014 Board remand when an examination by an orthopedist was not obtained.  

Upon reconsideration of the record in light of the concerns discussed in the Joint Motion regarding a specialty VA examination, the Board will return the case to the RO for another VA examination to be arranged.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).  

The parties to the Joint Motion also noted the Veteran's argument that his claim should have been referred for extraschedular consideration.  While the parties did not concede any error in the Board's August 2016 decision declining referral of the claim for consideration of an extraschedular rating, it appears that there may be an additional question for the VA examiner to resolve, namely, whether higher ratings for the orthopedic residuals of right and left wrist fracture are warranted based on impairment other than limitation of motion.  VA and private medical records indicate that there is additional bilateral wrist pathology not contemplated by the criteria in 38 C.F.R. § 4.71a, Diagnostic Codes 5214-5215 (the limitation of motion codes under which orthopedic manifestations are currently evaluated).  Specifically, the Veteran has complained of, and VA and private examiners have observed, instability of both wrists.  In light of such findings, the Board finds that this case requires further development in the form of an examination to clarify the nature and extent of the bilateral wrist instability, which is not encompassed within the specific criteria for evaluating wrist disabilities.  In other words, development is necessary to ascertain whether separate ratings are warranted for the bilateral wrist disability based on manifestations other than limitation of motion, and if not, whether findings shown compel referral of the case to VA's Under Secretary for Benefits or Director of Compensation for extraschedular consideration, pursuant to 38 C.F.R. § 3.321(b)(1). 
 
Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluations and/or treatment (VA and non-VA) he has received for his wrist fractures since December 2015, and to submit authorizations for VA to secure records of all such evaluations and treatment from any private providers.  The AOJ should secure complete clinical records of the evaluations and treatment from all providers identified.  
2.  Thereafter, the AOJ should arrange for the Veteran to be examined by an orthopedist to determine the nature and severity of his service-connected residuals of bilateral wrist fractures, to include any manifestations other than limitation of motion.  [Manifestations of right and left forearm muscle injuries and left wrist nerve damage are already separately rated, and not for consideration in this appeal, except as necessary to ascertain whether there is pyramiding.]  The entire record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed; the studies must include range of motion testing for each wrist, with notation of any additional functional limitations due to factors such as weakness, pain, on use, etc., including after repetitive use and during flare-ups, if medically ascertainable (and if not, provide an explanation why such findings could not be obtained).  The examiner should note whether the wrists are ankylosed and whether there is wrist instability due to the bilateral wrist fractures (and if so, describe the nature and severity of the instability in detail). 

 The examiner should include rationale with all opinions. 

3.  The AOJ should review the record and readjudicate the claims for a higher rating for residuals of right and left wrist fractures, to include consideration of whether a separate rating is warranted for the service-connected right and left wrist fracture residuals under criteria other than those in 38 C.F.R. § 4.71a, Codes 5214 and 5215.  If a separate rating is not warranted, but the findings nevertheless suggest there is impairment not considered in the Code 5214-5215 criteria, the AOJ should determine whether the case warrants referral to VA's Under Secretary for Benefits or Director of Compensation for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).  

